Citation Nr: 1208081	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  06-10 807A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from October 1968 to October 1969.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).  A January 2011 Board decision denied TDIU and a rating in excess of 40 percent for service-connected low back strain.  

The January 2011 denial of TDIU was vacated and remanded to the Board by the Court of Appeals for Veterans Claims (Court) in June 2011 based on a June 2011 Joint Motion For Partial Remand (Joint Motion); the Board denial of a rating in excess of 40 percent for service-connected low back strain was not affected by the Joint Motion.  

A letter was sent to the Veteran, with a copy to his representative, on October 11, 2011, in which the Veteran was given 90 days from the date of the letter to submit additional argument or evidence in support of his appeal prior to the Board's readjudication.  No additional evidence was received from the Veteran within 90 days of the letter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The June 2011 Joint Motion found that the January 2011 Board denial of TDIU needed to be vacated because it mistakenly concluded that the ratings for the Veteran's service-connected disabilities do not meet the percentage requirements for TDIU pursuant to 38 C.F.R. § 4.16(a) (2011).  The Veteran is service connected for lumbosacral strain, associated with internal derangement of the right knee, 40 percent disabling; internal derangement of the right knee, status post meniscectomy, 30 percent disabling; and right knee arthritis, 10 percent disabling.  His combined rating is 60 percent.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  See 38 C.F.R. §§ 3.341(a), 4.16(a) (2011).  If unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, or disabilities affecting a single body system, e.g. orthopedic, will be considered as one disability.  Id

According to the Joint Motion, because the Veteran's service-connected disabilities affect a single body system, his orthopedic system, and because they result from a common etiology, since the Veteran's low back strain is secondary to his right knee condition, his service-connected disabilities should be considered as one disability and, therefore, satisfy the percentage requirements of 38 C.F.R. § 4.16(a).

The Board is bound by the findings contained in the Joint Motion, as adopted by the Court.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case; the Board is therefore not free to do anything contrary to the Court's prior action with respect to the same claim).

With respect to the Veteran's TDIU claim, although a VA examination and opinion was obtained in May 2009 in an attempt to separate the symptomatology of the Veteran's service-connected low back strain from that of his nonservice-connected low back arthritis, the resulting findings do not clearly reveal whether the Veteran's 
service-connected disorders are severe enough to cause unemployability separate from his nonservice-connected back arthritis.  The examiner in May 2009 determined that it was more likely than not that the Veteran's current low back symptomatology was related to his arthritis rather than low back strain.  However, as the Veteran's low back strain is assigned a 40 percent rating, it is unclear exactly what symptomatology is due to service-connected low back strain.  Moreover, the examiner in May 2009 did not provide an opinion on the Veteran's employability due to his low back strain and right knee symptomatology.

Based on the above, the Board finds that additional development is warranted prior to final adjudication of the issue on appeal.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must contact the Veteran and ask him to provide the names and addresses, as well as the dates of treatment, of all health care providers who have treated him since July 2009, the date of the most recent evidence on file, for a low back and/or right knee disability.  After securing any appropriate consent from the Veteran, VA must obtain any such treatment records that have not previously been associated with the Veteran's VA claims folder. 

If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and request him to provide copies of the outstanding medical records. All attempts to secure this evidence must be documented in the claims file by the AMC/RO. 

2.  The AMC/RO will also arrange for review of the claims files by the VA examiner who saw him in May 2009, if available, to clarify whether the Veteran's service-connected low back and right knee disabilities are severe enough to prevent him from gainful employment.  If this examiner is unavailable, another appropriate health care provider will provide the requested opinion.  The following considerations will govern the opinion:

a. The claims folder and a copy of this remand will be made available to the reviewer for review in conjunction with the opinion, and the reviewer must specifically acknowledge receipt and review of these materials in any report generated. 

b. After reviewing the claims files, the reviewer must provide an opinion on whether the Veteran's service-connected disabilities, by themselves, are severe enough to prevent him from gainful employment. 

c. In all conclusions, the reviewer must identify and explain the medical basis or bases, with identification of the evidence of record.  If the reviewer is unable to make a determination without resorting to mere speculation, he/she must so state. 

d. If the reviewer responds to the above inquiry that he/she cannot so opine without resort to speculation, the RO will attempt to clarify whether there is evidence that must be obtained in order to render the opinion non-speculative and to obtain such evidence. 

e. If the review determines that a current orthopedic examination is needed in order to provide the requested opinion, an examination will be conducted and the Veteran must be notified prior to the examination of the consequences for failure to appear at the scheduled examination.

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

3.  After the above has been completed, the AMC/RO must review the claims files and ensure that all of the development actions have been conducted and completed in full.  If any development is incomplete, the AMC must undertake complete development. 

4.  Thereafter, the AMC/RO must readjudicate the issue of entitlement to TDIU, based on all relevant evidence on file, to include any additional evidence added as a result of this remand.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case and must be afforded an appropriate opportunity to respond. 

Thereafter, if indicated, the case must be returned to the Board for the purpose of appellate disposition. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


